               Case 3:17-cr-00533-EMC Document 1040 Filed 04/30/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 AJAY KRISHNAMURTHY (CABN 305533)
   KEVIN J. BARRY (CABN 229748)
 5 Assistant United States Attorney

 6             450 Golden Gate Avenue, Box 36055
               San Francisco, California 94102-3495
 7             Telephone: (415) 436-7200
               FAX: (415) 436-7234
 8             Ajay.krishnamurthy@usdoj.gov

 9 Attorneys for United States of America

10                                     UNITED STATES DISTRICT COURT

11                                   NORTHERN DISTRICT OF CALIFORNIA

12                                         SAN FRANCISCO DIVISION

13
     UNITED STATES OF AMERICA,                         ) CASE NO. 17-CR-533-EMC
14                                                     )
               Plaintiff,                              ) Status Report Regarding Enterprise Experts
15                                                     )
          v.                                           )
16                                                     )
     JONATHAN JOSEPH NELSON et al,                     )
17                                                     )
               Defendants.                             )
18                                                     )

19
               The Government submits this status report to update the Court on potential Daubert hearing
20
     dates for Jeremy Scheetz and Brandon Austin, the two noticed enterprise experts, in May and June.
21
               Mr. Scheetz is available all of May and June, with the exception of May 7 and June 6. Mr.
22
     Austin is available May 4–5, 11–15, and 21–22, but does not yet have certainty for his June work
23
     schedule. (Mr. Austin currently works as a Patrol Deputy for the Ada County Sheriff’s Office.) He is
24
     //
25
     //
26
     //
27

28

     Status Report                                     1
     17-CR-533-EMC
            Case 3:17-cr-00533-EMC Document 1040 Filed 04/30/20 Page 2 of 2




 1   however, available July 6–10, 16–17, and 27–28.1

 2

 3 DATED: April 30, 2020                                      Respectfully submitted,

 4                                                            DAVID L. ANDERSON
                                                              United States Attorney
 5

 6
                                                              _/s/_________________
 7                                                            KEVIN J. BARRY
                                                              AJAY KRISHNAMURTHY
 8                                                            Assistant United States Attorneys
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27         1
                  The Government recognizes that a June hearing date is preferable to one in July. When
28 Mr. Austin is able to provide certainty regarding his June schedule, we can try to reach a mutually
   agreeable date with the defense and the Court.
     Status Report                                 2
     17-CR-533-EMC
